UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 NESTOR, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: , 2007 To Our Stockholders: You are cordially invited to attend the annual meeting of stockholders of Nestor, Inc. (the “Company”) to be held at the Renaissance Hotel, located at 5 Avenue of the Arts, Providence, Rhode Island 02903, on December 12, 2007, at 10:00 AM, local time.The accompanying Notice of Annual Meeting of Stockholders and Proxy Statement describe the matters to be acted upon at the annual meeting. A proxy card is also enclosed.Whether or not you plan to attend the annual meeting, it is important that your shares be represented and voted at the annual meeting.Accordingly, after reading the enclosed proxy statement, you are urged to complete, date, sign and return the enclosed proxy in the envelope provided, which requires no postage if mailed in the United States.If you attend the annual meeting, you may then revoke your proxy by voting in person. We look forward to greeting personally as many of our stockholders as possible at the annual meeting. Sincerely yours, /s/ Clarence A. Davis Clarence A. Davis Chief Executive Officer Directions to: Renaissance Hotel Symphony A Room (Use Ballroom entrance) Take Ballroom Elevators to Ballroom level LEFT off elevator 5 Avenue of the Arts Providence, RI 02903 T: 401-919-5006 From Points South: ● I-95 North To Providence ● Exit 22 A-B-C (Downtown/Hartford, CT) ● Bear LEFT toward Exit 22 B-C (Providence Place Mall) ● Staying in the right lane, Exit 22C (Providence Place Mall) ● Follow Providence Place to the end and merge slightly left, heading N towards the top of the hill (along the backside of Providence Place Mall) ● After second stop light, make RIGHT onto the Avenue of the Arts. From Point North: ● I-95 South to Providence ● Exit 22 A-B-C (Downtown/Hartford, CT) ● Bear RIGHT toward Exit 22 B-C (Providence Place Mall) ● Staying in the right lane, Exit 22C (Providence Place Mall) ● Follow Providence Place to the end and merge slightly left, heading N towards the top of the hill (along the backside of Providence Place Mall) ● After second stop light, make RIGHT onto the Avenue of the Arts. To Be Held on December 12, 2007 To the Stockholders of Nestor, Inc.: NOTICE IS HEREBY GIVEN that the annual meeting of the stockholders of Nestor, Inc., a Delaware corporation (the “Company”), will be held at the Renaissance Hotel, located at 5 Avenue of the Arts, Providence, Rhode Island 02903, on December 12, 2007, at 10:00 AM, local time, to act upon the following: 1. To consider and act upon a proposal to amend and restate the Company’s Restated Certificate of Incorporation to divide the Company’s Board of Directors into three classes, as nearly equal in number as possible, to be known as Class I, Class II and Class III with each class to serve staggered three year terms; 2. To consider and vote upon the election of nine directors to serve for one, two or three year terms if Proposal 1 is approved, or to electthe same individuals as directors to serve until the next annual meeting of stockholders if Proposal 1 is not approved; 3. To ratify the appointment of Carlin, Charron & Rosen, LLP as independent auditors for the Company for 2007; 4. To consider and act upon a proposal to amend and restate the Company’s By-Laws to increase the maximum number of directors of the Company from nine to eleven; and 5. To transact such other business as may properly come before the meeting or any adjournments or postponements thereof.We are not aware of any other items to be presented at the meeting. Only stockholders of record as of the close of business on November 1, 2007, will be entitled to vote at the meeting. By Order of the Board of Directors, /s/Brian R. Haskell Brian R. Haskell Vice President and General Counsel Providence, Rhode Island November 12, 2007 IMPORTANT:THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES OF COMMON STOCK AND SERIES B CONVERTIBLE PREFERRED STOCK, VOTING AS A GROUP, MUST BE REPRESENTED AT THE ANNUAL MEETING IN PERSON OR BY PROXY IN ORDER TO HAVE A QUORUM.THEREFORE, WE URGE YOU TO COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING IN PERSON.IF YOU ATTEND THE MEETING, YOU MAY THEN REVOKE YOUR PROXY BY VOTING IN PERSON. PROXY STATEMENT NESTOR, INC. 42 Oriental Street Providence, Rhode Island 02908 (401) 274-5658 ANNUAL MEETING OF STOCKHOLDERS To Be Held December 12, 2007 This proxy statement is being furnished to holders of shares of (i) common stock, par value $.01 per share (the “Common Stock”) and (ii) the Series B Convertible Preferred Stock, par value $1.00 per share (the “Convertible Preferred Stock”), of Nestor, Inc., a Delaware corporation (“Nestor” or the “Company”), in connection with the solicitation of proxies by the Company's Board of Directors for use at the annual meeting of stockholders to be held December 12, 2007, at 10:00 a.m. local time at the Renaissance Hotel, located at 5 Avenue of the Arts, Providence, Rhode Island 02903.This proxy statement and the enclosed form of proxy are first being mailed on or about November 12, 2007 to stockholders of the Company entitled to vote. PROXIES The shares of Common Stock and Convertible Preferred Stock represented by each properly executed and dated proxy that is not revoked as set forth below will be voted at the annual meeting in accordance with the instructions given.If no instructions are given on the proxy, the persons named herein will vote FOR each of the nominees for director and the other proposals set forth in this Notice of Annual Meeting of Stockholders.As to any other business that may properly come before the meeting, they will vote in accordance with their best judgment.The Company does not presently know of any other business. REVOCABILITY OF PROXIES A proxy executed in the form enclosed may be revoked at any time prior to its exercise by notifying in writing the Secretary of the Company of such revocation at the Company's principal executive offices, by delivering a duly executed proxy bearing a later date or by attending the annual meeting and voting in person.If you hold your shares in the name of a broker, bank or other nominee, you will need to contact your nominee in order to revoke your proxy. If you hold your shares in street name through a broker or bank you may only change your vote in person if you have a legal proxy in your name from ADP or your broker or bank. PERSONS MAKING THE SOLICITATION The accompanying proxy is being solicited on behalf of the Company's Board of Directors.In addition to mailing the proxy materials, solicitation may be made in person or by telephone by directors, officers or regular employees of the Company, none of whom will receive additional compensation in connection with such solicitation.The expense of the solicitation of proxies for the annual meeting will be borne by the Company.The Company will request banks, brokers and other nominees to forward proxy materials to beneficial owners of the Common Stock and Convertible Preferred Stock held by them and will reimburse such banks, brokers and other nominees for their reasonable out-of-pocket expenses in doing so. VOTING SECURITIES The Common Stock and the Convertible Preferred Stock are the only outstanding classes of securities of the Company entitled to vote at the meeting.Holders of record of the Common Stock and the Convertible Preferred Stock at the close of business on November 1, 2007 (the “Record Date”) will be entitled to vote on the matters to be voted upon at the annual meeting.At the close of business on the Record Date, there were [*] shares of Common Stock and 180,000 shares of Convertible Preferred Stock outstanding.The Common Stock and Convertible Preferred Stock are entitled to vote as a group the equivalent of an aggregate of [*]shares of Common Stock on the basis of one vote per share of Common Stock and one-tenth (1/10) vote per share of Convertible Preferred Stock. The presence, in person or by proxy, of the holders of a majority of the outstanding shares of the Common Stock and Convertible Preferred Stock voting as a group will constitute a quorum for the transaction of business at the annual meeting.Under the General Corporation Law of the State of Delaware, an abstaining vote and a broker “non-vote” are counted as present and entitled to vote and are, therefore, included for purposes of determining whether a quorum is present at the annual meeting.A broker “non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that proposal and has not received instructions on how to vote from the beneficial owner. A plurality of the votes duly cast is required for the election of directors.All other proposals to be voted upon at the annual meeting will require the affirmative vote of the holders of a majority of the outstanding shares of the Common Stock and Convertible Preferred Stock voting as a group.Abstentions are deemed to be “votes cast,” and have the same effect as a vote against these proposals.However, broker non-votes are not deemed to be votes cast, and therefore are not included in the tabulation of the voting results on these proposals. SUMMARY OF PROPOSALS TO BE VOTED ON AT THE MEETING PROPOSAL 1.Approval of the Amendment and Restatement of the Company’s Certificate of Incorporation to divide the Company’s Board of Directors into three classes, as nearly equal in number as possible, to be known as Class I, Class II and Class III with each class to be elected for three year terms on a staggered basis. In order to foster continuity on the Company’s Board of Directors, the Company seeks to amend and restate its Certificate of Incorporation to divide the Company’s Board of Directors into three separate classes, as nearly equal as possible, to be known as Class I, Class II and Class III.One class of directors shall be elected each year, commencing with the Company’s 2008 annual meeting of stockholders, and the directors in each class shallhold office for a term of three years and until their respective successorsare elected and qualified. The Board of Directors recommends a vote “FOR” Proposal 1. PROPOSAL 2.Election of Directors. The following persons have consented to be nominated and, if elected, to serve as directors of the Company:George L. Ball, Clarence A. Davis, Harold E. Ford, Edward F. Heil, Michael C. James, David N. Jordan, Nina R. Mitchell, Theodore Petroulas and Daryl Silzer. The Board of Directors recommends a vote “FOR” the election of the nominees. -2- PROPOSAL 3.Ratification of the appointment of Carlin, Charron & Rosen, LLP as independent auditors of the Company for 2007. Carlin, Charron & Rosen, LLP, independent certified public accountants, have been the auditors for the Company since 2002.The Audit Committee has selected Carlin, Charron & Rosen, LLP to continue as the Company’s independent auditors for 2007, and requests that the stockholders ratify such appointment. The Board of Directors recommends a vote “FOR” the ratification of the appointment of Carlin, Charron & Rosen, LLP. PROPOSAL 4.Approval of the Amendment and Restatement of the Company’s By-Laws to increase the maximum number of directors from nine to eleven. In order to allow the Company to broaden the experience and expertise of the board, the Company seeks to increase the maximum number of directors of the Company from nine to eleven. The Board of Directors recommends a vote “FOR” Proposal 4. PROPOSAL 1: Approval of the Amendment and Restatement of the Company’s Certificate of Incorporation to divide the Company’s Board of Directors into three classes, as nearly equal in number as possible, to be known as Class I, Class II and Class III with each class to be elected for three year terms on a staggered basis. This section summarizes the proposal to amend and restate the Company’s Certificate of Incorporation (the “Certificate”) in the form included with this Proxy Statement as Appendix A. On [*], 2007, the Board of Directors of the Company adopted a resolution, subject to stockholder approval, proposing that the Certificate be amended and restated to divide the Company’s Board of Directors into three classes, as nearly equal in number as possible, to be known as Class I, Class II and Class III with each class to be elected for three year terms on a staggered basis. If approved by the stockholders, the Company will file a Second Restated Certificate of Incorporation as set forth in Appendix A. It is expected that such filing will take place as soon as practicable following stockholder approval of this proposal. Purpose and Effect of the Proposed Amendment The Certificate currently provides for all members of the boardof directors to be elected each year. This proposal would amend the Certificateto divide the board into three classes to allow for staggeredterms of office, with one class of directors elected each year and each directorso elected serving for a term of three years. The three classes of directors would be as nearly equal in number as possible and known as Class I, Class II and Class III.This will allow directors to serve staggered terms whereby one class of directors will be elected each year, commencing with the Company’s 2008 annual meeting of stockholders, and the directors in each class shallhold office for a term of three years and until their respective successorsare elected and qualified.The result of this process is that approximately one-third ofthe board is elected each year. The board of directors believes that these amendments will provide the board withgreater flexibility to protect stockholder interests and to assure continuity inthe affairs and business strategies of the Company. If Proposal 1 is approved, a potential acquiror generally could not change a majority of the Company's directors until after two annual meetings of the stockholders, unless such directors were removed for cause. By providing this additional time to the board of directors and eliminating the possibility of rapid removal of the board, the directors of the Company will have the necessary time to most effectively satisfy their responsibility to the Company's stockholders to evaluate any proposal and to assess and develop alternatives without the pressure created by the threat of imminent removal. In addition, Proposal 1, by providing that directors will serve three-year terms rather than one-year terms, will enhance continuity and stability in the composition of the Company's Board of Directors and in the policies formulated by the board. As a result, at any given time a majority of the board of directors will be knowledgeable and experienced about the Company and its business. The Board believes that this, in turn, will permit it to more effectively represent the interests of all stockholders, including responding to demands or actions by any stockholder or group. -3- For the same reasons, however, the adoption of Proposal 1 may also deter certain mergers, tender offers or other takeover attempts which some or a majority of holders of the Company's voting stock may deem to be in their best interests. The proposed system of electing directors may make it more difficult for stockholders to change directors even where this may be considered desirable. Similarly, due to the smaller number of directors to be elected at each annual meeting, the holders of a minority of the shares of the Company’s voting stock would be in a less favorable position to elect even a single director. Finally, it is important to note that the proposal would affect how directors of the Company are elected every year, whether or not the Company is threatened by a hostile takeover. Proposed Amendment to Certificate of Incorporation The following is the text of Article Fifth, Section 1 of the Certificate as proposed to be amended in order to provide for Class I, Class II and Class III directors: “(1) Directors shall be elected annually, and except as set forth in thisparagraph in connection with the initial classification of directors, shallserve for terms of three years. The directors shall be divided into three classes, as nearly equal innumber as possible, with the initial term of office of the first class (“Class I”) toexpire at the 2008 annual meeting of stockholders, the initial term of office of the second class (“Class II”) to expire at the 2009 annual meeting of stockholders and the initial term of office of the third class (“Class III”) to expire at the 2010 annual meeting of stockholders. Ateach annual meeting of stockholders following such initial classification andelection, directors elected to succeed those directors whose terms expire shallbe elected for a three-year term of office and until the election andqualification of their respective successors in office. Vote Required The affirmative vote of a majority of the votes duly cast at the annual meeting is required for the approval of this proposal. The Board of Directors recommends a vote “FOR” the approval of the Amendment and Restatement of the Company’s Certificate of Incorporation to divide the Company’s Board of Directors into three classes, as nearly equal in number as possible, to be known as Class I, Class II and Class III with each class to be elected for three year terms on a staggered basis. PROPOSAL 2: Election of Directors. At the annual meeting, nine directors will be elected to hold office.If Proposal 1 is adopted, the directors will be elected for one, two or three year terms as set forth below. If Proposal 1 is not adopted, the directors will be elected to serve until the next annual stockholders meeting or until their successors are elected and qualified. Pursuant to the By-Laws of the Company, as amended on May 19, 2004, the Board of Directors by resolution set the number of directors of the Company at no less than three nor more than nine, effective with the 2006 annual meeting of stockholders.The following persons have consented to be nominated and, if elected, to serve as directors of the Company: George L. Ball, Clarence A. Davis, Harold E. Ford, Edward F. Heil, Michael C. James, David N. Jordan, Nina R. Mitchell, Theodore Petroulas and Daryl Silzer. In the event Proposal 1 is adopted, the directors will be elected for the following terms: Class I Directors (term to expire at the 2008 annual meeting of stockholders): David N. Jordan, Nina R. Mitchell and Theodore Petroulas. Class II Directors (term to expire at the 2009 annual meeting of stockholders): George L. Ball, Harold E. Ford and Edward F. Heil. -4- Class III Directors (term to expire at the 2010 annual meeting of stockholders) Clarence A. Davis, Michael C. James and Daryl Silzer. If Proposal 1 is not adopted, the directors will be elected to serve until the next annual stockholders meeting or until their successors are elected and qualified. Director Independence The Board of Directors, upon the recommendation of the Nominating Committee, has reviewed the relationship that each director(including any individual who served during the 2006 fiscal year but is no longer a director) and each director nominee has with the Company, and affirmatively determined that George L. Ball, Harold E. Ford, Edward F. Heil, Michael C. James, DavidN. Jordan, Nina R. Mitchell and Theodore Petroulas are “independent” of Nestor’s management under Nasdaq’s Marketplace Rule 4200(a)(15).None of the nominees is related by blood, marriage or adoption to any other director, executive officer or nominee. Directors and Executive Officers The following table sets forth information, regarding the directors, nominees for director, and executive officers of the Company: Name Age Director/Officer Since Capacities in which served George L. Ball 68 2003 Director, Chairman of the Board* Clarence A. Davis 65 2006 Director, Chief Executive Officer* Harold E. Ford (*) 2007 Director* Edward F. Heil (*) * Michael C. James 48 2006 Director* David N. Jordan 63 2003 Director* Nina R. Mitchell 48 2006 Director* Theodore Petroulas 52 2006 Director* Daryl Silzer 52 2006 Director* Nigel P. Hebborn 48 1996 Executive Vice President, Treasurer and Chief Financial Officer of Nestor, Inc. and President and CFO of Nestor Traffic Systems, Inc. Tadas (Todd) A. Eikinas 41 2005 Vice President, Chief Operating Officer Brian R. Haskell 44 2007 Vice President, General Counsel and Secretary Teodor (Ted) Klowan, Jr. 38 2006 Vice President, Corporate Controller and Chief Accounting Officer *Director Nominee George L. Ball is the Chairman of Sanders Morris Harris Group, a financial services holding company headquartered in Houston that manages approximately $16 billion in client assets. The subsidiaries and affiliates of Sanders Morris Harris Group deliver wealth advisory, asset management, and capital markets services to individual and institutional investors and middle-market companies. Mr. Ball was appointed to the Board of Directors on February1, 2000, as part of the merger with Sanders Morris MundyInc. (the “Sanders Transaction”) and has served as Chairman since May2002. At the time of the Sanders Transaction, he served as Chairman of the Board and a director of Sanders Morris MundyInc. Mr.Ball also serves as Chairman of the Board and a director of SMH CapitalInc., as a director of SMH Capital Advisors,Inc., and on the management committee of Salient Capital Management, LLC, the general partner of Salient Partners, L.P. and Salient Trust Company, LTA, Edelman Financial Center, LLC, and Select Sports Group Holdings, LLC. He served as a director of Sanders Morris MundyInc. from May1992 to February 2000, and was its non-executive Chairman of the Board from May1992 to July1997. From September1992 to January1994, Mr.Ball was a Senior Executive Vice President of Smith Barney ShearsonInc. From September1991 to September1992, he was a consultant to J.& W. Seligman& Co. Incorporated. Mr.Ball served as President and Chief Executive Officer of Prudential-Bache Securities,Inc. from 1982 until 1991 and Chairman of the Board from 1986 to 1991. He also served as a member of the Executive Office of Prudential Insurance Company of America from 1982 to 1991. Before joining Prudential, Mr.Ball served as President of E.F. Hutton Group,Inc. Mr.Ball is a member of the Brown University Board of Trustees, a former governor of the American Stock Exchange and the Chicago Board Options Exchange, and served on the Executive Committee of the Securities Industries Association.He also serves as a director of RediClinic, LLC, a leading provider of high-quality convenience care centers located in retail stores, and several non-profit organizations. -5- Clarence A. Davis was named Chief Executive Officer, of Nestor, Inc. in July 2007. Mr. Davis provides overall leadership for technology development and strategic marketing for the Corporation. As CEO, Mr. Davis leads the Senior Management and Engineering teams in the burgeoning automated enforcement industry. Prior to joining the Corporation, Mr. Davis had retired as Chief Operating Officer of the American Institute of Certified Public Accountants (AICPA). Mr. Davis began his affiliation with AICPA in 1998 as its CFO, and was named COO in 2000, a position he held until his retirement in 2005. As COO, Mr. Davis was responsible for planning and directing all aspects of the organization's day-to-day operations, including finance and administration, technology, program management and quality assurance. Mr. Davis operated Clarence A. Davis Enterprises, Inc. from 1990 to 1998, a financial and organizational consulting firm that provided due diligence investigations for acquisitions and forensic accounting investigations for diverse industries, including financial institutions, broadcasting, film/program syndication, optical, agribusiness and light manufacturing. His forty-year financial career includes a Senior Partnership at Spicer & Oppenheim.
